Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00687-CV

                                         Rudy NEIRA,
                                           Appellant

                                               v.

 Sheryl SCULLY, In Her Official Capacity as the City Manager of the City of San Antonio, on
                    Behalf of the San Antonio Planning Commission,
                                        Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05034
                       Honorable John D. Gabriel Jr., Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        We order that appellee Sheryl Scully, In Her Official Capacity as the City Manager of the
City of San Antonio, on Behalf of the San Antonio Planning Commission, recover her costs of this
appeal, if any, from appellant Rudy Neira.

       SIGNED July 22, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice